Citation Nr: 0636187	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-12 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from March 1968 to 
February 1970 and from May 1970 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 2005, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.

The veteran contends that he has PTSD as the result of his 
traumatic experiences in the Republic of Vietnam, and that 
his PTSD is consequently a disability for which service 
connection should be granted.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).

A review of the medical evidence reveals that the veteran was 
diagnosed with PTSD by A.M.A., Ph.D.  This was noted in a 
June 1998 psychological assessment report.  Dr. A.M.A. linked 
the diagnosis to the traumatic events that the veteran 
reportedly experienced while in Vietnam.  Likewise, by a June 
1999 examination report, a VA examiner provided a PTSD 
diagnosis based on the history of traumatic in-service events 
that was reported by the veteran.  Additionally, another VA 
psychologist provided a provisional diagnosis of PTSD in 
April 1998.  It was based on the veteran's reported history 
and current symptoms.  Consequently, two of the three 
necessary elements to establish service connection for PTSD 
have been met, namely a current diagnosis linked to a 
putative in-service stressor.

As noted by the Board in its previous remand, it is not shown 
in the record that the veteran's reported traumatic stressors 
have been verified.  In fact, this has been noted by the RO 
as the basis for its continued denial of the claim.  For this 
reason, in order for the veteran to substantiate his claim, 
there must be corroborating evidence that the in-service 
stressor(s) on which the diagnoses are based actually 
occurred.

The veteran has reported his stressors to be:  (1) when the 
veteran first entered Vietnam, it was difficult landing as 
the runway was under attack; (2) the veteran witnessed his 
friend die when the friend stepped on a land mine while 
walking back from the showers; and (3) the veteran 
transported and processed dead bodies when he was put on 
graves registration duty.

As noted in the previous remand, in cases such as this one, 
the VA Adjudication Procedure Manual requires development by 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the Center for Unit Records 
Research (CURR)) or other appropriate agency.  Unless the 
veteran has failed to provide the basic information to 
conduct a search, it is improper to deny a PTSD service 
connection claim solely based on an unverified stressor 
without confirmation from JSRRC that the stressor cannot be 
corroborated.  See M21-1, Part IV.ii.1.D.15.l (2005).

Pursuant to the November 2005 remand, the RO sent a letter to 
the veteran requesting more information regarding the details 
of the alleged stressors.  There was no response to this 
March 2006 letter.  By a September 2006 supplemental 
statement of the case (SSOC), the RO continued the denial of 
the claim.

Although the veteran did not respond to the March 2006 letter 
with more detailed descriptions of his traumatic events, the 
Board finds that there is information already of record to 
justify an attempt at JSRRC development in order to 
corroborate the veteran's stressors.  Therefore, a remand to 
the RO for further development is necessary.

In regards to the requisite information needed to attempt a 
JSRRC request, the veteran has stated that he was assigned to 
the 1st Infantry Division while in Vietnam, which is 
confirmed by his personnel records.  Notably, records show 
that the veteran was stationed in Vietnam from February 22, 
1969 to February 18, 1970, which narrows the total search 
window of his possible stressors to approximately a one-year 
period.  As to his first reported stressor, the veteran 
stated that this attack took place when he first landed in 
DaNang, Vietnam.  Therefore, a search to corroborate this 
stressor should be for on or around February 22, 1969.  
Regarding the second and third stressor, the veteran stated 
that by March 1969 he was assigned to Company A, 1st S & T 
Battalion (although in one statement, the veteran mentioned 
being assigned to Company C).  Concerning the second reported 
stressor specifically, the veteran stated that his friend was 
killed when a land mine exploded in approximately September 
1969.  This occurred when the other soldier walked out of a 
shower and the mine went off in the middle of the nearby fuel 
tankers.  It appears to have occurred near DaNang, as well.  
Additionally, the other soldier reportedly lost both his arms 
and legs.  The veteran stated that this occurred after he was 
transferred to operating tractor trailers, which he stated 
was in June 1969.  Therefore, a search from June 1969 to 
October 1969 would be appropriate for this stressor.  (If 
such a search window is too broad for JSRRC, then at least 
records from September 1969 should be researched.)  Lastly, 
as to the third stressor, the veteran stated that he was put 
on grave registration duty subsequent to his initially 
assigned truck driving duties hauling cargo.  As mentioned 
above, he stated that he was assigned to driving tractor 
trailers by June 1969.  Therefore, a search from March 1969 
to June 1969 would be appropriate for this stressor.  (If 
such a search window is too broad for JSRRC, then at least 
May 1969 should be researched.)  Regarding all three 
stressors, the research of records should include Army daily 
journals, operational reports, unit histories, morning 
reports, combat chronologies, and casualty records, as 
appropriate.

In essence, although the veteran has not provided overly 
sufficient details regarding the traumatic events that 
allegedly he experienced (e.g., exact dates, places, and 
names), the Board concludes that there is enough information 
in his statements and personnel records by which to deduce 
the particulars necessary to at least attempt a request of 
JSRRC to corroborate the stressors.  This would then be in 
compliance with the VA Adjudication Procedure Manual.

Finally, in its previous remand the Board requested the RO to 
ask the veteran whether he now desires a hearing before the 
Board at the RO.  Previously, the veteran cancelled a hearing 
due to health problems.  The veteran was not asked this 
question after the last remand.  Consequently, the RO should 
ask the veteran if he now desires a hearing.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake any necessary 
development to independently verify the 
alleged stressful experiences, to include 
contacting JSRRC or other appropriate 
agency.  A record search should encompass 
the time period when the veteran was 
stationed in Vietnam, from February 22, 
1969 to February 18, 1970.  If more 
specific dates are required by JSRRC, the 
search should be on or around 
February 22, 1969 for the first stressor, 
on or around September 1969 for the 
second stressor, and on or around May 
1969 for the third stressor.  See 
discussion above.  The search should 
include appropriate daily journals, 
operational reports, unit histories, 
morning reports, combat chronologies, and 
casualty records, as appropriate.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
the RO should notify the veteran and his 
representative of this fact, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.

3.  Finally, the veteran should be asked 
whether he still desires a hearing before 
the Board at the RO.  If so, such a 
hearing should be scheduled.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

